Citation Nr: 1244379	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  02-19 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to November 1998.  She reports she had subsequent service in the Navy Reserves (from March to September 1999) and in the Army Reserves (beginning in September 1999); such service has not been verified.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  It was before the Board in May 2007, July 2009, and October 2011 when it was remanded for additional development.  [The May 2007 Board decision also denied service connection for bilateral defective vision, the July 2009 Board decision denied service connection for a variously diagnosed psychiatric disability, and the October 2011 Board decision denied service connection for disabilities manifested by dizziness and insomnia and an increased rating for vascular headaches.]


FINDING OF FACT

In October 2011, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate her claim of service connection for lumbosacral strain; more than a year has lapsed since that request; she has not responded.


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate her claim of service connection for lumbosacral strain, the Veteran has abandoned such claim, and her appeal in this matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  A December 2001 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria and subsequent supplemental statements of the case (SSOCs) readjudicated the matter after the appellant and her representative had opportunity to respond and provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice VA and some private treatment records are associated with his claims file.  As explained below, further pertinent (considered critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  In October 2011, the Appeals Management Center (AMC) asked the Veteran to provide the information and releases.  She has not responded, and further development cannot proceed without her cooperation.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's October 2011 remand noted:  

The available STRs include an April 2001 Report of Medical Examination and a May 2001 Flying Duty Medical Examination report which show that the Veteran was in a motor vehicle accident in 2001 and reported a history of recurrent low back pain.  The STRs also show that the Veteran had received chiropractic treatment for low back pain since January 30, 2001.  A January 2002 VA examination report lists an impression of chronic lumbosacral strain and private treatment records include a December 2007 X-ray examination report showing mild degenerative change and disc space narrowing at the L5-S1 level.  Given these facts, the Board finds that the Veteran should advised of the critical nature of the information sought, and afforded another opportunity to identify any period of ACDUTRA or INACDUTRA during which she may have sustained a back injury.  As any hospitalization/treatment records related to the motor vehicle accident noted in her Reserve STRs are pertinent evidence as to this claim, they must be sought.

Accordingly, the Board sought to identify any periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) during which the Veteran sustained a low back injury and secure for the record copies of the complete clinical records of all treatment the Veteran received in connection with her 2001 motor vehicle accident.

In October 2011, the AMC sent the Veteran a letter asking her to identify all periods of ACDUTRA and INACDUTRA and provide identifying information regarding her 2001 motor vehicle accident and releases for VA to secure records of related treatment.  She was also advised that a failure to co-operate with this development would result in the processing of her claim under 38 C.F.R. § 3.158(a) (the claim would be considered abandoned).  The letter was mailed to her current address, and was not returned as undelivered.  She has not responded.  More than a year has passed since the October 2011 request.

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to her claim seeking service connection for lumbosacral strain.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim for service connection for lumbosacral strain is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for lumbosacral strain is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


